El Juez Asociado Sr. Sulzbacher
emitió la siguiente opinión del Tribunal:
La presente es una solicitud 'de auto de habeas corpus *228presentada por José Mauleón Castillo. En dicho escrito se alega, sustancialmente, que el día 30 de Septiembre de 19p2, Mauleón fué convicto por la Corte de Distrito de San Juan y condenado á la pena de un año y un día de prisión en la Penitenciaría y al pago de una indemnización de diez y nueve dollars, y á extinguir siete días más de prisión en caso que dejase de satisfacer la suma mencionada. Que apeló ante el Tribunal Supremo, el cual confirmó la senten-cia de la Corte de Distrito el día 30 de Marzo de 1903. Alega que la sentencia de la Corte de Distrito es ilegal,' fundándose en que en el citado día 30 de Septiembre de 1902, fecha de su condena, un nuevo sistema de Enjuicia-miento Criminal, que había empezado á regir el día 1 de Julio de 1902, se hallaba en vigor en Puerto Rico, dispo-niéndose por el mismo que toda acusación criminal debía ser instruida á nombre de “El Pueblo de Puerto Rico”, ser jura-da por el Fiscal y leida al acusado en su presencia, propor-cionándosele así la oportunidad de contestar. Y que tratán-dose de un “delito grave’’, el acusado tenía derecho á ser juzgado por un jurado, de conformidad con los preceptos de la ley aprobada el 12 de Enero de 1901. Al hacerse la argumentación ante este Tribunal referente á la solicitud del presente “babeas corpus”, se argüyó que las prescripciones del nuevo Código Penal que empezó á regir el 1 de Julio de 1902 eran también aplicables, y que Mauleón debió haber sido condenado por la ofensa de “battery” según lo prescri-bía dicho Código y no por el delito de lesiones de que trata el antiguo Código. De los autos de esta causa resulta que en el citado día 30 de Septiembre de 1902, Mauleón fué juzgado.por el delito de lesiones cometido el 16 de Septiem-bre de 1901. Ninguno de los argumentos contenidos en la presente solicitud para la expedición de un auto de “habeas corpus” fueron aducidos por Mauleón al establecer su apela-ción ante este Tribunal. Por consiguiente, las cuestiones sometidas á la consideración de este Tribunal son las-siguientes: Si los preceptos del nuevo Código, Penal y los del nuevo Código de Enjuiciamiento Criminal son ó nó aplica-bles á una falta ó delito cometido con anterioridad al día 1 de Julio de 1902, y si un acusado tenía derecho á ser *230juzgado por un Jurado después del 12 de Enero de 1901.
Es un principio general jurídico que el establecimiento de 1 una nueva ley criminal (procesal) conteniendo una cláusula general derogativa, sin reserva alguna en sentido contrario, anula, deroga y deja sin efecto las leyes anteriores, resul-tando que aquellos delitos que no existían en la nueva ley no podían ser castigados y que los malhechores evadirían la acción de la justicia. Teniendo en cuenta lo que precede, el legislador ha creido sabio y prudente durante los últimos años, evitar la evación de la Ley adoptando lo que se deno-mina “cláusula de reserva’’. El nuevo Código de Enjuicia-miento Criminal dice en su artículo 534:
“Que la Ley de Enjuiciamiento Criminal, Reales Decretos, Órdenes y Órdenes Militares, vigentes en Puerto Rico, en todo lo que se relacione 6 refiera £ Enjuiciamiento Criminal, incompatibles 6 contrarias á esta ley, y demás leyes, órdenes, decretos y disposiciones incompatibles con la misma, quedan por la presente derogados. Esta Ley empezará á regir á las doce del día 1 de Julio de 1902”.
El artículo 560 del Código Penal dice lo siguiente:
“El Código Penal, Reales Decretos, Órdenes y Órdenes Militares vigentes en Puerto Rico, en todo lo que se relacione ó refiera á delitos, y que fuesen incompatibles ó se opusieren á la presente y todas las demás leyes, órdenes, decretos y disposiciones incompatibles ó contrarias á la misma, quedan por la presente derogados.
Esta Ley empezará á regir el día 1 de Julio de 1902 á las doce del día.”
En relación con lo que precede tenemos, sin embargo, que considerar el artículo 558 que dice como sigue:
“Ningún acto ú omisión que empezare después de medio día del día en que entre en vigor este Código, constituye delito penable, excepto en la forma prescrita ó autorizada por dicho Código.
Todo acto ú omisión que empezare antes de la promulgación de este Código, podrá investigarse, perseguirse y castigarse como si no se hubiere aprobado dicho Código.”
Los tres artículos, mencionados deben desde luego ser interpretados conjuntamente.
No existe,, pues, duda alguna de que el nuevo Código Penal y la nueva Ley de Enjuiciamiento Criminal consti-tuyen partes integrantes de un mismo sistema, y están íntimamente relacionados. Está generalmente admitido que el primero define el crimen y establece el castigo, mientras *232que la segunda prescribe la forma, el método y los procedi-mientos que deben seguirse para el cumplimiento de la misma. A este Tribunal no le cabe duda de que fué la intención de la Legislatura el que el artículo 558 se consi-derase como una “cláusula de reserva’’, toda vez que en ella se expresa en términos positivos é inequívocos que todo acto ú omisión cometido con anterioridad á la aprobación del Código “podrá investigarse, perseguirse y castigarse como si no se hubiera aprobado este Código.” Por consiguiente, los preceptos del nuevo Código Penal y de Enjuiciamiento Criminal no podían aplicarse á todos los delitos ó faltas cometidos antes del.día 1 de Julio de 1902, y dichas leyes habían de considerarse como si no hubieran existido absolu-tamente.
Se arguye que no pueden existir dos sistemas de enjuicia-miento en una Corte al mismo tiempo. Esto podría admi-tirse si los dos sistemas de enjuiciamiento fueran • aplicables á los mismos casos. Confusiones tendrían necesariamente que desarrollarse entonces. El legislador tuvo en cuenta dichas confusiones y las obvió declarando que el nuevo Código debía solo aplicarse á delitos ó faltas cometidos después del 1 de Julio de 1902. Play casos en los Estados Unidos que prueban la existencia de dos sistemas de enjui-ciamiento al mismo tiempo. Por ejemplo, en aquellos Estados ó Territorios en que el procedimiento de la “ley común” fué'sustituido por un enjuiciamiento de Código, la legislatura dispuso que todas las causas pendientes anteriores á la fecha en que el Código empezó á regir debían ser trami-tadas de acuerdo con el sistema antiguo. Allí, como aquí, existían dos sistemas de enjuiciamiento en la misma Corte, y sinembargo no se oponían el uno al otro, puesto que no eran aplicables á los mismos casos. •
El solicitante fué acusado y convicto del delito de lesiones. En el nuevo Código Penal no existe semejante delito espe.cial. Sustituir agresión (battery) por lesiones, según se ha indicado, sería forzado. Pero aún en el supuesto de que existiera, la Legislatura, á fin de disipar cualquiera duda adoptó la “cláusula de reserva”, por medio de la cual todas las ofensas cometidas con anterioridad al 1 de Julio de 1902, *234habían de ser “investigadas, perseguidas y castigadas, de acuerdo con la ley y el enjuiciamiento del sistema penal antiguo, sin tener presente la nueva legislación criminal. El delito de lesiones se cometió en el mes de Septiembre de 1901, y el antiguo sistema de enjuiciamiento criminal fué propiamente aplicado.
Pero aún concediendo que el acusado pudiera haber hecho uso de las prescripciones de la nueva ley de enjuiciamiento criminal, y por lo cual se le privó del derecho de defenderse, lo que infringió de modo fatal sus derechos y su libertad, ha dejado el solicitante de probar en absoluto la forma en que ha sido perjudicado por la aplicación de la antigua ley de enjuiciamiento criminal, y como hubiera la nueva ley mejo-rado su causa.
En relación con la presente solicitud, no estaría demás hacer constar aquí que los Tribunales mas altos de los Esta-dos Unidos han declarardo que no puede expedirse un auto de habeas corpus para la revision de errores é irregularida-des en el procéclimiento, dando por resultado la convicción y condena, siempre que la Corte tenga jurisdicción sobre la ofensa y el acusado: Un auto de error ó apelación son los únicos recursos en tales casos.
En Ex Parte Schaw 7 Ohio State, 81, “70 American Decisions” la Corte dice:
“ La Corte tenía jurisdicción sobre la ofensa y sn castigo. Tenía autori-dad para dictar su sentencia y aun cuando al hacer uso de sus legítimos poderes cometió un error manifiesto en el número de años impuestos, la sen-tencia no era nula, sino errónea”.
“.El auto de error y de habeas corpus tienen su misión distinta. Existen amplios recursos para la corrección de irregularidades y errores en los proce-dimientos ,que resultan de la convicción y sentencia por medio de un “auto de error”. Para subsanar errores é irregularidades en semejantes casos no puede hacerse uso del recurso sumario del auto de habeas corpus; pero si la Corte ha sentenciado al solicitante por un delito sobre el cual no tenía juris-dicción alguna de acuerdo con la ley, los procedimientos y la sentencia eran abiertamente coram non judice; y nulos. La prisión que se decrete en virtud de esta sentencia nula, sería ilegal, y el peticionario tendría derecho á que se le excarcelara mediante auto de Habeas Corpus.
La Corte Suprema de los Estados Unidos, In Re Frederick 149 U. S. página 7, dice:
*236“In Re Frederick: 149 E. E. U. U. 76.
“El objeto de un auto de Habeas Corpus, y los casos en que generalmente es concedido lian sido claramente expresados por el Magistrado Sr. Bradley, que habló á nombre del Tribunal en la causa de Ex Parte Siebold, 100, E. E. U. U. 371, 375, como sigue: “El único motivo por el cual este Tribunal ó cualquier otro Tribunal, sin alguna ley especial que lo autorice, intervendrá al presentarse una solicitud de Habeas Corpus á favor de un preso que se halla convicto y sentenciado por otro Tribunal, es la falta de jurisdicción del Tribunal sentenciador sobre la persona ó la causa ó algún otro motivo que determine la nulidad de sus procedimientos. Esta distinción entre una sentencia errónea y otra que es ilegal y nula, está bien demostrada por las dos causas de Ex Parte Lange, 18 Wall 163, y Ex Parte Parks 93 U. S. 18. En el primer caso declaramos que 'la sentencia era nula y de consi-guiente pusimos en libertad al suplicante: en el último caso declaramos que la sentencia, fuera ó nó errónea, no era nula, porque el Tribunal era compe-tente para conocer de la causa; y nosotros nos negamos á inmiscuirnos en la misma”. La razón para esta regla está en el hecho de que un procedimiento de habeas corpus es un ataque colateral de naturaleza civil para recusar la validez de un fallo ó sentencia de otro Tribunal en un procedimiento criminal, y por lo tanto debería limitarse á los casos en que el fallo ó la sentencia recusada sea claramente nula por la razón de haber sido dictada sin jurisdic-ción (ó competencia), ó por el motivo de que el Tribunal haya extralimitado su jurisdicción en el asunto”.
Ex Parte Parks: 93 E. E. U. U. página 23 :
“Pero en el caso que nos ocupa, el Tribunal de Distrito tenía plena juris-dicción tanto sobre la persona como sobre el lugar, la causa y todo aquello que con ella se relacionaba. El revisar la sentencia de aquél Tribunal me-diante un auto de Habeas Corpus sería convertir ese auto en un simple recurso de apelación, y asumir un poder de apelación que nunca ha sido con-ferido á este Tribunal”.
En el presente caso, la Corte de distrito tenía jurisdicción sobre la ofensa y sobre el acusado Mauleón y si se cometió algún error debió haberse tratado de corregir en su apelación ante el Tribunal Supremo. Es, sin embargo, la opinión de este Tribunal que no se cometió error alguno. Las manifes-taciones anteriores dan por terminado el caso, á pesar de lo cual consideraremos brevemente la objeción que se hace res-pecto á un juicio por Jurado, llamando la atención hácia los artículos 388 y 389 de los Estatutos revisados que dicen lo siguiente:
“ Si una persona es acusada por el Fiscal ó por el Gran Jurado de un de-lito que tenga señalada como castigo pena capital ó dos ó mas años de priva-ción de libertad en cualquier establecimiento penal de la isla, podrá exigir *238que le juzgue un Jurado, solo en el Tribunal de Distrito que sea competente, lo que se concederá bajo las siguientes condiciones.
“Toda persona así acusada, que opte por someterse á un Jurado, anunciará su opción al Tribunal, por conducto de su abogado, ó manifestándola perso-nalmente; dicha opción tendrá lugar por lo menos dos días antes del fijado para la vista de la causa por el delito de que se le acusa; y si no se hiciese antes de ese término se considerará á dicha persona como si hubiese renuncia-do á su derecho á Juicio por Jurados, en cuyo caso'será juzgada por el Tribunal”.
Es evidente que de acuerdo con los preceptos de dichos artículos, el privilegio de un Juicio por Jurado resta entera-mente con el acusado siendo opcional con el mismo. Dé conformidad con los artículos citados se exige al acusado que cumpla con ciertos requisitos, considerando en caso con-trario que ha renunciado el privilegio de ser juzgado por un Jurado. No parece que el solicitante de este auto de Habeas Corpus, al verificarse el juicio oral en la Carte de Distrito solicitara un Jurado ni que su petición fuere denegada, y no tiene por consiguiente á priori derecho para quejarse.
La solicitud de auto de habeas corpus es por lo tanto dene-gada, el auto desechado.

Denegada.

Jueces concurrentes, Sres. Presidente, Quiñones y Asocia-dos, Hernandez, Figueras y MacLeary.